Title: From Benjamin Franklin to Richard Bennett Lloyd, 4 May 1779
From: Franklin, Benjamin
To: Lloyd, Richard Bennett


Dear Sir
Passy may 4. 1779.
I received the letter you did me the Honour to write me of the 10th. past. As you Seem to have some Reliance on my Advice in the Affair you mention, I ought to give it candidly & Sincerely. And it must therefore be, not to accept of the offer made you. If you carry your family to America, it is, I suppose, with the intention of Spending the Remainder of your Days in your own Country. This cannot be done happily, without maintaining the general Good Opinion of your Country men.
Your Entring by that Door, will unavoidably Subject you to Suspicions: Those Suspicions will occasion Slights; & perhaps some Ill-Treatment, which will render your situation uncomfortable. I think therefore you had better conclude to Stay where you are till a Peace, tho’ under some present Inconveniencies. The Circumstances of such a family will always justify this, wherever you Shall arrive in America. Please to make my affectionate Respects accetable to your amiable Lady; and believe me with Sincere Esteem, Dear Sir Y. m. o. m. h. St.
Mr. Lloyd.
